                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                          SAVANNAH DIVISION

SECURITIES AND EXHANGE               )
COMMISSION,                          )
                                     )
      Plaintiff,                     )
                                     )
v.                                   )           CV416-253
                                     )
MANU KUMARAN,                        )
                                     )
      Defendant.                     )

                                   ORDER

      On April 10, 2019, the Court granted plaintiff’s motion for service by

publication on defendant Manu Kumaran. Doc. 56. Since that date no

activity has occurred in this case. Accordingly, plaintiff is DIRECTED to

provide an update to the Court within ten days from the date of this order on

the status of this case. If defendant has been served as directed, but has failed

to appear within the prescribed time, Plaintiff is also DIRECTED to SHOW

CAUSE why this case should not be dismissed for Plaintiff’s failure to

prosecute. See Fed. R. Civ. P. 41(b).

      SO ORDERED, this 16th day
                             ay of January, 2020.

                                     ______________________________
                                     _____________________________
                                     CHRISTOOPHER L. RAY
                                      HRISTOPHER
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
